UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-6312



CURTIS E. CRAWFORD,

                                            Petitioner - Appellant,

          versus


JOSEPH M. BROOKS,

                                             Respondent - Appellee,

          and

UNITED STATES OF AMERICA,

                                                 Party in Interest.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Tommy E. Miller, Magistrate
Judge. (CA-04-61-2)


Submitted: April 29, 2004                      Decided:   May 6, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Curtis E. Crawford, Appellant Pro Se. George Maralan Kelley, III,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Curtis E. Crawford seeks to appeal the magistrate judge’s

order denying various motions in Crawford’s pending action filed

pursuant to 28 U.S.C. § 2241 (2000).              This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).         The order Crawford seeks to appeal is

neither a final order nor an appealable interlocutory or collateral

order.     Accordingly,        we   dismiss    the     appeal   for    lack    of

jurisdiction. We deny Crawford’s motion for appointment of counsel

and   dispense   with   oral   argument      because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      DISMISSED




                                     - 2 -